DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 12, 13 are rejected under 35 U.S.C. 101 because the claimed
invention is directed to natural products without significantly more. The claim(s) recite(s)
compositions for treating disease comprising antisense oligonucleotides to portions of human
genes. Specification defines antisense oligonucleotide as oligonucleotide that hybridizes with a
target nucleic acid sequence (see paragraph [0028]). Such oligonucleotide can be a portion of
natural double-stranded DNA, forming any human gene, or portion of RNA transcribed from a
gene. Such nucleic acid pieces are not structurally different if they are isolated from human genome. Composition is defined in instant specification as comprising such antisense
oligonucleotide (see paragraph [0082]) and a solvent like water (see paragraph [0087]). Any
purified antisense oligonucleotide is generally dissolved in water, therefore such composition
does not structurally or functionally affect the natural product. Limitation of “for treating
disease” is of intended use and is not given patentable weight. This judicial exception is
not integrated into a practical application because claims are drawn to simple products. The
claim(s) does/do not include additional elements that are sufficient to amount to significantly
more, because limitations of isolated or chemically synthesized oligonucleotides do not make
oligonucleotide different functionally or structurally from the one present in nature. Other
limitations in the claims simply define a location of particular oligonucleotide, which is not
sufficient to amount to significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Rigoutsos et al (US 2011/0178283, July 2011, of record).
Rigoutsos et al disclose a number of oligonucleotides for gene regulation (see Abstract),
including an oligonucleotide of SEQ ID NO: 29473 (see paragraph [0007], sequence listing), which is 16 nucleotides long, comprises instant SEQ ID NO: 17 and is 94% complementary to
cDNA sequence of c.648G>T variant G6PC shown in instant SEQ ID NO: 4:
SEQ ID NO: 17     1 CTGAAAAGGAAGAAG 15
                    |||||||||||||||
SEQ ID NO: 29473 1 ACTGRAAAGGAAGAAG 16

Further SEQ ID NO: 29473 hybridizes with positions 639-653 of SEQ ID NO: 4, satisfying
limitations of claims 2 and 12. Rigoutsos et al disclose that the sequence can be used for
transcription regulation (see paragraph [0128]), therefore such sequence will be used in a
composition. Limitation of “for treating disease” is of intended use and is not given patentable
weight.
SEQ ID NO: 29473 satisfies structural requirements of claims 1-4, 12 and 13, therefore
functional effect of activity to inhibit aberrant splicing is expected to happen in the
absence of evidence to the contrary.

Claim(s) 1-3, 5, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quay
et al (WO 2008/109366, September 2008, of record).
Quay et al disclose compositions of oligonucleotides (see lines 1-25 on page 44), which
can comprise an oligonucleotide of SEQ ID NO: 685, 12 nucleotides long (see sequence listing),
which is 92% complementary to nucleotides 638-649 of instant SEQ ID NO: 4:
SEQ ID NO: 4    638 CCTTCTTCCTGT 649
                    |||||||||| |
SEQ ID No: 686   12 GGAAGARGGAGA 1

Quay et al disclose that the oligonucleotide can be LNA (see lines 17-20 on page 5) and
can be included in compositions (see lines 29-31 on page 36).
SEQ ID NO: 685 satisfies structural requirements of claims 1-3, 5, 12, therefore
functional effect of activity to inhibit aberrant splicing is expected to happen in the
absence of evidence to the contrary. Limitation of “for treating disease” is of intended use and
is not given patentable weight.
 
Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 
Concerning 101 rejection Applicant argues that claimed compositions for disease
treatment cannot occur naturally because they are isolated or chemically synthesized. In response broadest reasonable interpretation of compositions claimed includes simple isolated antisense oligonucleotide dissolved in water, such composition not distinguishing the oligonucleotide from naturally occurring. Further, it is clearly possible to isolate naturally occurring compounds or synthesize their copies by chemical methods. Rejection is maintained. It is noted that including additional limitation of oligonucleotide comprising at least one phosphorothioate bond or at least one LNA nucleotide will overcome the rejection.
Concerning 102 rejections Applicant argues that none of the references teach compositions for disease treatment. In response limitation of treating disease is not given
patentable weight, because it is simply intended use limitation. Further, limitation of composition can be interpreted as simply antisense oligonucleotide dissolved in water, such composition is taught by prior art (see rejections above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/             Primary Examiner, Art Unit 1635